Citation Nr: 1631316	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-34 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for adjustment disorder with depressed mood.

2.  Entitlement to an increased rating in excess of 10 percent for gastritis.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's spouse; and the Veteran's mother



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to January 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

Regarding the claim for an increased rating for an adjustment disorder with depressed mood, the Veteran testified during a Travel Board hearing in August 2012 before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  VA issued the Veteran a December 2014 letter that notified him that the VLJ who conducted that hearing was no longer at the Board and of the opportunity to testify at another hearing.  In a January 2016 letter, the Veteran stated that he did not wish to testify at another hearing regarding that issue.

The Veteran did not request a hearing before the Board to offer evidence about his claim for an increased rating for gastritis.  

In a March 2015 decision, the Board granted the Veteran's claim for an increased rating for an adjustment disorder with depressed mood to 50 percent.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) seeking a higher rating.  In a December 2015 Order, the Court granted a December 2015 Joint Motion for Remand (JMR) filed by the parties, and remanded that issue for further development. 

In the March 2015 decision, the Board also remanded an additional claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In a May 2016 rating decision, the RO granted entitlement to a TDIU.  The issue of entitlement to a TDIU is not in appellate status and is not before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In May 2016, the Social Security Administration (SSA) granted the Veteran's claim for Social Security Disability benefits.  While the Veteran provided VA with a copy of the decision granting benefits, the Veteran did not include copies of the medical documents associated with that decision.  For example, in a January 2016 VA Social and Industrial Survey, a VA examiner noted that a SSA examiner recently had performed a vocational rehabilitation examination.  As the records associated with the SSA decision are relevant to the Veteran's claims on appeal, a Remand is necessary to procure them.

Regarding the issue of an increased rating for an adjustment disorder with depressed mood, VA last provided the Veteran with a VA psychiatric examination to determine the severity of his service-connected psychiatric disability in September 2015.  In the September 2015 VA psychiatric examination report, the VA examiner indicated that the Veteran experienced occupational and social impairment due to mild or transient psychiatric symptoms, impacting his ability to work only during times of stress.  The examiner indicated that the Veteran currently experienced difficulty due to the recent death of his daughter.  However, in a subsequent January 2016 VA social and industrial survey, a VA social worker indicated that the Veteran was experiencing extreme mental disorder symptomatology, including paranoia.  The record contains evidence suggesting that the disability has worsened since the most recent VA psychiatric examination provided to determine the severity of the Veteran's claimed service-connected adjustment disorder with depressed mood.  A remand is necessary to schedule an additional VA audiology examination.  

Regarding the issue of an increased rating for gastritis, VA has not provided the Veteran with notice in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) regarding the substantiation of a claim for an increased rating for gastritis.  A remand is necessary for issuance of such notice.

In addition, VA last provided the Veteran with a VA psychiatric examination to determine the severity of his service-connected gastritis in September 2015.  In the September 2015 VA medical examination report, a VA examiner reported that the Veteran had additional gastrointestinal diagnoses other than his service-connected gastritis, including gastrointestinal stromal tumor (GIST), gastroesophageal reflux disease (GERD), and possible irritable bowel syndrome (IBS).  The examiner reported that the Veteran experienced symptoms such as nausea, continuous abdominal pain, and vomiting.  The examiner also noted that the Veteran took medication for symptoms related to his nonservice-connected gastrointestinal disabilities, but later stated that he used that medication for his gastritis.  A remand is necessary for an additional examination during which the examiner will be asked to specify which gastrointestinal symptoms are attributable to the Veteran's service-connected gastritis and which are attributable to a nonservice-connected disorder.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with VCAA notice regarding the substantiation of a claim for an increased rating for gastritis.

2.  Obtain from the SSA copies of all medical records underlying their determination regarding the Veteran's disability benefits.  

3.  After completing directives #1-#2, schedule the Veteran for a VA psychiatric examination with an appropriate clinician to determine the current severity of the Veteran's service-connected adjustment disorder with depressed mood.  The examiner must review the electronic claims file and that review should be noted in the report.  The examiner should make specific findings as to the extent and frequency of all psychiatric symptoms.  The examiner also should provide a full multi-axial diagnosis.  If the Veteran finds that the Veteran has nonservice-connected psychiatric disabilities, such as posttraumatic stress disorder (PTSD), the examiner should identify and describe the findings associated with the nonservice-connected disabilities and, if possible, differentiate their manifestations from those of the service-connected adjustment disorder with depressed mood.  Finally, the examiner should describe the impact of the Veteran's service-connected adjustment disorder with depressed mood on occupational and social functioning, and should describe the symptoms resulting in those levels of impairment.  

4.  After completing directives #1-#2, schedule the Veteran for an examination with a qualified clinician to determine the severity of the Veteran's service-connected gastritis.  The examiner must review the electronic claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  If the Veteran finds that the Veteran has nonservice-connected gastrointestinal disabilities, such as GIST, GERD, and/or IBS, the examiner should identify and describe the findings associated with the nonservice-connected disabilities and, if possible, differentiate their manifestations from those of the service-connected gastritis  Finally, the examiner should describe the impact of the Veteran's service-connected gastritis on occupational and social functioning, and should describe the symptoms resulting in those levels of impairment.  

5.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


